                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Roanoke Division

ELMO AUGUSTUS REID,                                  )
                                                     )
               Plaintiff,                            )
                                                     )       CIVIL ACTION NO.
v.                                                   )       7:16-cv-00547
                                                     )
MARK AMONETTE, et al.,                               )
                                                     )
               Defendants.                           )

DEFENDANTS' MOTION TO DISMISS PLAINTIFF'S PETITION TO ENFORCE THE
                PARTIES' SETTLEMENT AGREEMENT

       The Defendants, by counsel, hereby state as follows in support of their Motion to Dismiss

Plaintiff's Petition to Enforce the Parties' Settlement Agreement:

       1. On October 1, 2018, Plaintiff filed a Petition to Enforce the Parties' Settlement

Agreement. [Doc. no. 132.] In this petition, the Plaintiff averred that attorneys' fees had not been

paid by September 21, 2018, pursuant to the parties' settlement agreement. Id.

       2. In response, the Defendants filed a Memorandum in Opposition to this petition,

explaining that through inadvertence the settlement agreement had not been submitted to the

Division of Risk Management in the Department of Treasury for processing of the request for

payment of attorneys' fees until September 26, 2018. [Doc. no. 133.] Further, the Defendants

advised the court that the payment process typically takes 30 to 45 days. Id.

       3. Based on these submission, on October 11, 2018, the Court issued an order deferring

further action on the enforcement of the Plaintiff's Petition to Enforce the Parties' Settlement

Agreement until October 26, 2018. [Doc. no. 134.]

       4. On October 17, 2018, the Plaintiff's attorneys received payment for the attorneys' fees
pursuant to the settlement agreement. On October 23, 2018, Defendants filed a status report

advising the court of this payment as well as the repayment of Defendant Shipp's witness

appearance fee. [Doc. no. 137.] In addition, Plaintiff filed a similar status report confirming

receipt of these payments. [Doc. no. 138.]

       5. Plaintiff's Petition to Enforce the Parties' Settlement Agreement has now been mooted

by the payment of these fees. Accordingly, Plaintiff's Petition should be dismissed.

       6. In light of the foregoing, specifically the fact that the Defendants have satisfied their

obligations for payment of attorneys' fees under the settlement agreement, the Defendants

respectfully request that the Court dismiss Plaintiff's Petition for Enforcement of Settlement

Agreement.

                                              Respectfully submitted,


                                              MARK AMONETTE, M.D.
                                              BERNARD W. BOOKER
                                              PAMELA SHIPP
                                              STEVE HERRICK



                                                            /s/
                                              Edward J. McNelis, III, VSB #34004
                                              Elizabeth M. Muldowney, VSB #46387
                                              SANDS ANDERSON PC
                                              1111 East Main Street, Suite 2400
                                              P.O. Box 1998
                                              Richmond, Virginia 23218-1998
                                              804-648-1636
                                              804-783-7291 (fax)
                                              emcnelis@sandsanderson.com
                                              emuldowney@sandsanderson.com
                                              Counsel for Defendants




                                                 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of October, 2018, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will then send a notification of such

filing (NEF) to the following:


John P. Fishwick, Jr., Esq.
Monica L. Mroz, Esq.
FISHWICK & ASSOCIATES, PLC
101 S. Jefferson Street, Suite 500
Roanoke, VA 24011
540-345-5890
540-345-5789 (fax)
john.fishwick@fishwickandassociates.com
monica.mroz@fishwickandassociates.com
Counsel for Plaintiff

George A. Rutherglen, Esq.
University of Virginia School of Law
580 Massie Road
Charlottesville, VA 22903
804-924-7015
434-924-7536 (fax)
gar3h@virginia.edu
Co-Counsel for Plaintiff

                                                           /s/
                                             Edward J. McNelis, III, VSB #34004
                                             Elizabeth M. Muldowney, VSB #46387
                                             SANDS ANDERSON PC
                                             1111 East Main Street, Suite 2400
                                             P.O. Box 1998
                                             Richmond, Virginia 23218-1998
                                             804-648-1636
                                             804-783-7291 (fax)
                                             emcnelis@sandsanderson.com
                                             emuldowney@sandsanderson.com
                                             Counsel for Defendants




                                                3
